Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on October 25, 2022. Claims 1, 3-7, 11-15 are currently pending and examined below.

Response to Amendment and Arguments
In respond to applicant's arguments filed on October 25, 2022 with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered; however, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims require a message that prompts to the pedestrian to STOP to GO. It is unclear whether the vehicle is prompting the message or the infrastructure in prompting the massage when the vehicle detect the pedestrian in the crosswalk and the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. US2016/0335892 (“Okada”) in view of Ueda et al. US2006/0217874 (“Ueda”).

	Regarding claim(s)  1, 11. Okada discloses a vehicle, comprising: 
a controller configured to couple to pedestrian trajectory and intersection signal detectors, and at least one imaging device and transceiver (FIG. 11 is an explanatory diagram of an embodiment of a travel scene to which the system for avoiding collision with the plurality of moving bodies according to the invention is applied, illustrating respective parameters and a positional relation between a local vehicle, an oncoming vehicle, and a pedestrian who crosses a road after the local vehicle makes a right turn at the intersection and para. 37, image recognition using the camera, the plurality of moving bodies (a vehicle, a pedestrian, and a light vehicle (bicycle)) around the vehicle 100), and 
responsive to detecting a pedestrian trajectory that proceeds into an intersection, detect an intersection signal state of intersection infrastructure (para. 41, para. 42, A road information processing means 62 acquires information on a planned travel of the local vehicle 100 from the road information around the local vehicle 100 or the map information. For example, as an embodiment of the invention, in a case where the local vehicle 100 performs a right/left turn operation at a certain intersection, there is acquired the information on the intersection where the local vehicle 100 makes a right/left turn. Examples of intersection/road information include the number of lanes of the road at the intersection, the road width, a crossing angle of the road, the number of lanes, a median width, a crosswalk width, a setback distance of the crosswalk from the intersection, and the presence/absence of a traffic signal.)
Okada does not explicitly disclose generate a signal change message that prompts the pedestrian to GO when the signal state is prompting the pedestrian to STOP, and communicate the signal change message to an intersection controller to command a signal change of the crosswalk infrastructure from STOP to GO. In other words, Okada system and method does not provide priority to pedestrian that is already entered the crosswalk.
Ueda teaches a controller device for controlling traffic signal equipment that is installed on a road and has a characteristic in signal control for pedestrians. Additionally, Ueda further teaches generate a signal change message that prompts the pedestrian to GO when the signal state is prompting the pedestrian to STOP, and communicate the signal change message to an intersection controller to command a signal change of the crosswalk infrastructure from STOP to GO (para. 64-para. 66, signal equipment control portion 511 gives an instruction of inhibition of go to the traffic signal equipment 21 and a little later gives an instruction of permission to go to the traffic signal equipment 31. Responding to these instructions, the signal for vehicles switches from the yellow signal to the red signal, while the signal for pedestrians switches from the red signal to the green signal. In addition, responding to the instruction of permission to go to the traffic equipment 31, the switching time control portion 512 performs a sequence of processes shown in the flowchart of FIGS. 5-8.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Okada by incorporating the applied teaching of Ueda to reduce the risk of vehicle to pedestrian collision at an intersection.

Regarding claim(s)  3. Okada in view of Ueda further teaches the controller further configured to couple to a vehicle trajectory detector configured to predict a host vehicle trajectory and at least one avoidance zone (abstract, e.g. planned path of the local vehicle and the predicted path of the first moving body is reached, and a second intersection time, at which a second position of intersection between the planned path of the local vehicle and the predicted path of the second moving body is reached, are calculated, and on the basis of the difference between the first intersection time and the second intersection time, the deceleration relative to the first moving body and the second moving body is changed, FIG. 9 is a diagram of an embodiment illustrating a flow of the entire process relating to the collision avoidance with respect to a plurality of moving bodies according to the invention), and in response to detecting the vehicle trajectory intersecting the at least one avoidance zone that includes the pedestrian trajectory, generate an external vehicle audiovisual alert (para. 45, e.g. an alarm signal is output to a warning means and the display means 68 in order to call a driver's attention. Alternatively, a control content calculated for the collision avoidance is informed in advance as an alarm. Since a content of an avoidance operation and a warning are displayed for the driver, the driver is able to be effectively prompted for an appropriate preparation before the collision avoidance control means 66 performs a command for the collision avoidance.)

Regarding claim(s)  4, 5, 6, 7, 13, 14, 15. Okada in view of Ueda further teaches the controller further configured to couple to a vehicle trajectory detector configured to predict a vehicle trajectory and at least one avoidance zone, and in response to detecting the vehicle trajectory intersecting the at least one avoidance zone that includes the pedestrian trajectory (FIG. 9 is a diagram of an embodiment illustrating a flow of the entire process relating to the collision avoidance with respect to a plurality of moving bodies according to the invention), generate the signal change message to include an intersection alert request that enables the intersection controller to generate an audiovisual alert according to the pedestrian trajectory  (para. 45, e.g. an alarm signal is output to a warning means and the display means 68 in order to call a driver's attention. Alternatively, a control content calculated for the collision avoidance is informed in advance as an alarm. Since a content of an avoidance operation and a warning are displayed for the driver, the driver is able to be effectively prompted for an appropriate preparation before the collision avoidance control means 66 performs a command for the collision avoidance.)

Regarding claim(s) 12. . Okada in view of Ueda further teaches the controller further configured to generate the signal change message to include a crosswalk state change request that enables the crosswalk controller to command a crosswalk signal state according to the pedestrian trajectory (Ueda: para. 64-para. 66, signal equipment control portion 511 gives an instruction of inhibition of go to the traffic signal equipment 21 and a little later gives an instruction of permission to go to the traffic signal equipment 31. Responding to these instructions, the signal for vehicles switches from the yellow signal to the red signal, while the signal for pedestrians switches from the red signal to the green signal. In addition, responding to the instruction of permission to go to the traffic equipment 31, the switching time control portion 512 performs a sequence of processes shown in the flowchart of FIGS. 5-8.)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666